Case 1:19-cv-02693-STA-jay Document 29 Filed 02/17/21 Page 1 of 2                    PageID 93




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                        )
COMMISSION,                                         )
                                                    )
                              Plaintiff,            )
                                                    ) CIVIL ACTION NO. 1:19-cv-2693
                                                    ) Chief Judge Anderson
FOURTEEN FOODS, LLC                                 )
d/b/a DAIRY QUEEN BRAZIER                           )
                                                    )
                              Defendant.            )


                    JOINT MOTION TO ENTER CONSENT DECREE


       The Equal Employment Opportunity Commission and Fourteen Foods, LLC d/b/a Dairy

Queen Brazier (collectively, “the Parties”) have reached a settlement in the form of a proposed

Consent Decree to resolve this case. The Parties submit to the Court contemporaneously the

proposed Consent Decree containing the terms of the settlement. In light of the settlement, the

Parties respectfully move this Court to approve and enter the proposed Consent Decree. The Parties

submit a memorandum in support of the joint motion.

                                                    Respectfully submitted,

       Tonya J. Austin                              Faye A. Williams
       Tonya J. Austin                              Regional Attorney
       TN Bar No. 33771                             TN Bar No. 11730
       Frost Brown Todd, LLC
       The Pinnacle at Symphony Place               /s/ Roslyn N. Griffin
       150 3rd Avenue South, Suite 1900             Roslyn N. Griffin
       Nashville, TN 37201                          Trial Attorney
                                                    MS Bar No. 103317

       Brice Smallwood                              CHRISTINA M. WIMBLEY
       Brice C. Smallwood                           Trial Attorney
       Admitted Pro Hac Vice                        Frost Brown Todd, LLC
       TN Bar No. 036464                            christina.wimbley@eeoc.gov
Case 1:19-cv-02693-STA-jay Document 29 Filed 02/17/21 Page 2 of 2   PageID 94




     3300 Great American Tower           EQUAL EMPLOYMENT OPPORTUNITY
     301 East Fourth Street              COMMISSION
     Cincinnati, OH 45202                1407 Union Avenue, Suite 900
                                         Memphis, TN 38104




                                     2
